DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

	According to paper filed March 8th 2022, claims 1-26 are pending for examination with an August 29, 2011 priority date under 35 USC §120 & 35 USC §119(e).
	By way of the present Amendment, claims 5-7 and 18-20 are canceled. Claims 1-4 and 8-17 are amended. Claims 21-26 are newly added.

Claim Objections
Claim 15 is objected to because of the following informalities:  “… a selection of a a subsequent product…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was 

Claims 1, 12, and 17 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Ang et al. (US 2003/0030656), hereinafter Ang, and further in view of Tran et al. (US 8,626,530), hereinafter Tran.

Claim 1
“causing display of a plurality of product categories on a user interface of a mobile device” Tran abstract discloses a refill application running on a mobile device and Tran col. 10 lines 46-50 discloses “a shopping list link 262, and a shopping cart link 264. The navigation banner 258 allows users to navigate to different product areas (e.g., beauty, health & well being, home medical, etc.) of the virtual store and to access the store’s various services”,	

“receiving a first touch input via a touchscreen of the mobile device, the first touch input indicating a selection of a product category from the plurality of product categories” Ang [0036] discloses “the display 305 may be a touchscreen display adapted to receive user inputs through a tap on the screen” and [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”;

“based on the selected product category, determining, using a processor of a machine, a plurality of product subcategories of the selected product category and a plurality of products within the selected product category, at least one product of the plurality of products within the selected product category further determined within a particular product subcategory of the plurality of product subcategories” Ang [0063] discloses “an item 740 in 

“each product of the plurality of products indicating either a good or service within the selected product category available for transaction” Ang [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”;

“responsive to the first touch input, causing display of the selected product category, the plurality of product subcategories, and the plurality of products within the selected product category on the user interface of the mobile device” Ang [0065] discloses “hyperlinked items in the hierarchy tree displayed in the main window 815, … A ‘+’ sign indicates an item is hyperlinked to a set of records or new subcategory, which may be expanded, or shown, when tapped. While a ‘-‘ sign indicates that such subcategory is already displayed and may be contracted, or hidden, when selected”;

“receiving a second touch input via the touchscreen of the mobile device, the second touch input indicating a selection of the particular product subcategory from the plurality of product subcategories” Ang [0036] discloses “the display 305 may be a touchscreen display adapted to receive user inputs through a tap on the screen” and [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”;

“based on the particular product subcategory, determining a further plurality of product subcategories of the particular product subcategory and a plurality of products within the particular product subcategory including the at least one product of the plurality of products within the selected product category determined within the particular product subcategory” Ang [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”;

“each product of the plurality of products indicating either a good or service within the particular product subcategory available for transaction” Ang [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”;

“responsive to the second touch input, causing display of the particular product subcategory, the further set of product subcategories of the selected product subcategory, and the plurality of products within the selected product subcategory” Ang [0065] discloses “hyperlinked items in the hierarchy tree displayed in the main window 815, … A ‘+’ sign indicates an item is hyperlinked to a set of records or new subcategory, which may be expanded, or shown, when tapped. While a ‘-‘ sign indicates that such subcategory is already displayed and may be contracted, or hidden, when selected”.

Ang and Tran disclose analogous art. However, Ang does not spell out the “product category” as recited above. It is disclosed in Tran. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Tran into Ang to enhance its product category presentation and selection functions.

Further, lack of description given in the Specification of the present invention, it is unclear what differences between a “selected” category and a “particular” category are. Accordingly, both “selected product” category and “particular product” subcategory are construed and cited as “product” category and “product” subcategory respectively until further clarification provided.

Claims 12 & 17
Claims 12 and 17 are each rejected for the rationale given for claim 1.
Claims 2 and 25 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Ang et al. (US 2003/0030656), hereinafter Ang, in view of Tran et al. (US 8,626,530), hereinafter Tran, and further in view of Cox et al. (US 2014/0227964), hereinafter Cox.

Claim 2
“wherein the display further includes user specific information, and the user specific information comprises alerts and status for previously selected product of interest” Cox [0041] discloses “Promo Pass alert metadata may be transmitted via Satellite, synchronized with an audio announcement about the program, triggering an option in the Product user interface for the user to indicate their interest in the program … Once a Promo Pass is selected, the Product may monitor for the availability of the program in the system on-demand repository”.

Ang, Tran, and Cox disclose analogous art. However, Ang does not spell out the “alert” and “status” of a selected product. They are disclosed in Cox. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Cox into Ang to enhance its category selection functions.

Claim 25
“customizing the user interface to the user based on the user specific information” Cox [0039] discloses “User Preferences—Personalized user preference … Such personalized information may be entered through a web page, from a user’s cellphone, or via another IP—connected device for preparation and editing”.

Claims 3, 8, 11, 13, 15-16, and 26 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Ang et al. (US 2003/0030656), hereinafter Ang, in view of Tran et al. (US 8,626,530), hereinafter Tran, and further in view of Jitkoff et al. (US 2012/0131441), hereinafter Jitkoff.

Claim 3
“receiving at least one further touch input applied to the user interface that is displaying the selected product category, the particular product subcategory, the further plurality of product subcategories, and the plurality of products within the particular product subcategory” Jitkoff [0054] discloses “common applications are also represented by icons in the column, and a user may be permitted to add or remove such icons as they see fit; 

“determining an adjusted user interface based on the at least one further touch input; and causing the adjusted user interface to be displayed on the touchscreen of the mobile device” Tran col.7 lines 36-39 discloses “a plurality of web-enabled devices through which a user 204 may initiate and interact with the express refill system 100. The web enabled devices may include, by way of example, a smartphone 206, a web-enabled cell phone 208”.

Ang, Tran, and Jitkoff disclose analogous art. However, Ang does not spell out the “adjusted user interface” as recited above. It is disclosed in Jitkoff. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Jitkoff into Ang to enhance its category selection functions.

Claim 8
“wherein the at least one further touch input comprises a selection of a slideshow button, and the causing the adjusted user interface to be displayed comprises causing display of a slideshow, each slide including a product and an indication that the product is available for purchase” Jitkoff [0045] discloses “slide show”.

Claim 11
“wherein the at least one further touch input comprises a selection of a watch icon displayed in association with a product of interest, and the method further comprises adding the product of interest to a watch list of product that the user is watching” Jitkoff [0054] discloses “common applications are also represented by icons in the column, and a user may be permitted to add or remove such icons as they see fit”;
Adding an item to a watch list represented by a watch icon is considered for a feature of “adding item(s) to a list", the icon image, i.e., a watch, itself does not carry any patentable weight.

Claim 13
Claim 13 is rejected for the rationale given for claim 3.

Claim 15
“wherein the at least one further touch input comprises a selection of a a subsequent product within the particular subcategory” Ang [0036] discloses “the display 305 may be a touchscreen display adapted to receive user inputs through a tap on the screen” and Ang [0063] discloses “an item 740 in the tertiary category, … which includes yet another subcategory of items. Finally, the hierarchy may exhausted in that an item in the final category may be selected”.

Claim 16
“wherein the subcategories within the selected category and the subcategories within the particular subcategory are displayed within a plurality of text bars below a category bar, whereby each successive text bar of the plurality of text bars represents a lower product subcategory within a category tree” Jitkoff Figure 1A & [0032] discloses “a tab 106, a favicon 106A on the tab, and a page title 106B on the tab, and an information bar 104”. In Figure 1A, 112 clearly points to a “text bar” as claimed.

Claim 26
“wherein the at least one further touch input comprises a transaction selection and the causing the adjusted user interface to be displayed comprises receiving payment for the transaction” Tran col. 3 lines 56-59 discloses “‘pharmacists’… use the pharmacy workstations 128 to access customer information, enter new prescriptions, access insurance and payment information and so forth”.

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Ang et al. (US 2003/0030656), hereinafter Ang, in view of Tran et al. (US 8,626,530), hereinafter Tran, and Jitkoff et al. (US 2012/0131441), hereinafter Jitkoff, and further in view of Melton et al. (US 2007/0162298), hereinafter Melton.

Claim 4 
“wherein the at least one further touch input comprises a slider bar input and the causing the adjusted user interface to be displayed comprises: reducing a number of products, categories, and subcategories displayed on the touchscreen; enlarging a display of one or more products remaining on the touchscreen after the reducing; and providing additional information on the enlarged display of the one or more products” Melton [0192] discloses “the user can use the slider bar to scale the level of consideration given to the category of information associated with the slider bar”.

Ang, Tran, Jitkoff, and Melton disclose analogous art. However, Ang does not spell out the “slide bar” as recited above. It is disclosed in Melton. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Melton into Ang to enhance its category selection functions.

Claim 14
Claim 14 is rejected for the rationale given for claim 4.

Claim 9 is rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Ang et al. (US 2003/0030656), hereinafter Ang, in view of Tran et al. (US 8,626,530), hereinafter Tran, and Jitkoff et al. (US 2012/0131441), hereinafter Jitkoff, and further in view of Gaffney et al. (US 2010/0077344), hereinafter Gaffney.

Claim 9
“wherein the at least one further touch input comprises a selection of a product, and the causing the adjusted user interface to be displayed comprises causing display of a pop-up window including an enlarged image of the product in response to the selection of the product” Gaffney [0010] discloses “a small popup window to show static information related to the grid. These popup windows have been known to display thumbnail images or previews of page”; the “popup window” provides enlarged image of items for selection.

Ang, Tran, Jitkoff, and Gaffney disclose analogous art. However, Ang does not spell out the “pop-up window” as recited above. It is disclosed in Gaffney. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Gaffney into Ang to enhance its category selection display functions.

Claim 10 is rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Ang et al. (US 2003/0030656), hereinafter Ang, in view of Tran et al. (US 8,626,530), hereinafter Tran, and Jitkoff et al. (US 2012/0131441), hereinafter Jitkoff, and Gaffney et al. (US 2010/0077344), hereinafter Gaffney, and further in view of Sloan et al. (US 2005/0091140), hereinafter Sloan.

Claim 10
“wherein the at least one further touch input comprises a selection of a seller badge icon displayed in
association with a product, and the causing the adjusted user interface to be displayed comprises causing a display of seller information including a seller rating to be presented in a pop-up window in response to the selection of the seller badge icon” Gaffney [0010] discloses “a small popup window to show static information related to the grid. These popup windows have been known to display thumbnail images or previews of page”; the “seller badge” as claim is an icon image, i.e., thumbnail, representing the seller; and
	Sloan [0023] discloses “item quality rating; seller data; seller code; seller description”.

Ang, Tran, Jitkoff, Gaffney, and Sloan disclose analogous art. However, Ang does not spell out the “seller rating” as recited above. It is disclosed in Sloan. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Sloan into Ang to enhance its seller and product information displaying functions.
Claims 21-24 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Ang et al. (US 2003/0030656), hereinafter Ang, in view of Tran et al. (US 8,626,530), hereinafter Tran, and further in view of Ponting et al. (US 2012/0185473), hereinafter Ponting.

Claim 21
“wherein the display on the user interface is continually refreshed to display additional products and additional information” Ponting [0165] discloses “the data source portlet refreshing the user interface with the fresh results set at step S410”.

Ang, Tran, and Ponting disclose analogous art. However, Ang does not spell out the “refresh the user interface” as recited above. It is disclosed in Ponting. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Ponting into Ang to enhance its products presentation functions.

Claim 22
“determining that the user interface of the mobile device is characterized by a lack of pagination; and causing display of the plurality of products within the particular product subcategory via a scrolling effect” Ponting discloses query search on portlets and scrolling is spelled in paragraph [0253].

Claim 23
“wherein the plurality of products within the particular product subcategory are displayed with additional information including at least one of price, description, title, or shipping options for a respective product” Ponting [0199] discloses “levels of sub-nodes may be added to refine the descriptions—for example of the general heading of ‘Equipment problem’ might have sub-nodes ‘computer’, ‘telephone exchange’ and ‘handset’ which are all implicitly also categorised as ‘Equipment problem’. Subsequent data filtering operations might be based on either the general ‘Equipment problem’ or the more specific descriptions”.
Claim 24
“causing display of filter options on the user interface of the mobile device” Ponting [0199] discloses “levels of sub-nodes may be added to refine the descriptions—for example of the general heading of ‘Equipment problem’ might have sub-nodes ‘computer’, ‘telephone exchange’ and ‘handset’ which are all implicitly also categorised as ‘Equipment problem’. Subsequent data filtering operations might be based on either the general ‘Equipment problem’ or the more specific descriptions”;

“receiving a subsequent touch input including a selection of one or more of the filter options” Ponting [0068] discloses “touch screen” and “filtering operations” is disclosed in Ponting [0199];

“applying the one or more selected filter options to the user interface by removing products and subcategories that do not correspond to the one or more selected filter options from the user interface” Ponting [0199] discloses “filtering operations”, which inherently discloses the “removing” products from the user interface.

Response to Arguments
	Applicant's arguments filed March 8th 2022 have been fully considered but they are not persuasive.
	Applicant argues that “[t]he displaying of items in a hierarchy of Ang does not correspond to determining and causing display of subcategories and products within a select product category”. Said argument is not persuasive because “category” and “subcategory” are specifically spelled out in Ang. Said argued feature is also disclosed in the cited Tran reference.
	Lack of description given in the Specification of the present invention, it is unclear what differences between a “selected” category and a “particular” category are. Accordingly, both “selected product” category and “particular product” subcategory are construed and cited as “product” category and “product” subcategory respectively until further clarification provided.
	Specifically, applicant further compares Figure 8B of the cited Ang reference to Figures 6A & 6B of the present invention and argues that the cite Ang does not teach or suggest the claimed features of claim 1. Said argument is not persuasive because the differences between Figure 8B and Figures 6A&B are not clearly recited in the pending claims, for example, those images of 604 and 606 are not recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175